NO. 12-13-00176-CR

                           IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

PATRICK O'CIECE HENDERSON,                        §       APPEAL FROM THE 114TH
APPELLANT

V.                                                §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §       SMITH COUNTY, TEXAS

                                    MEMORANDUM OPINION
       Patrick O’Ciece Henderson appeals his conviction for burglary of a building. He raises
two issues relating to the imposition of court costs. We affirm.


                                            BACKGROUND
       Appellant was charged by indictment with the state jail felony offense of burglary of a
building. Appellant waived his right to a jury trial, and a bench trial was held. The trial court
found Appellant guilty and ordered that a presentence investigation be conducted. After a hearing
on sentencing, the trial court assessed punishment at eighteen months of confinement with a fine in
the amount of $2,000.00. The trial court also ordered that court costs be paid.
       The judgment of conviction reflects the imposition of $284.00 in court costs, but at the
time it was signed, a bill of costs was not included in the record. After Appellant filed his brief,
the record was supplemented with a bill of costs.


                   SUFFICIENCY OF THE EVIDENCE SUPPORTING COURT COSTS
       In his first and second issues, Appellant contends that the trial court erred by imposing
court costs because there was no bill of costs, and as a result, the evidence is legally insufficient to
support the assessment of court costs in this case. Because the record was supplemented to include
a bill of costs, we review Appellant’s issue as a challenge to the sufficiency of the evidence.
Standard of Review and Applicable Law
          A challenge to the sufficiency of the evidence supporting court costs is reviewable on
direct appeal in a criminal case. See Armstrong v. State, 340 S.W.3d 759, 767 (Tex. 2011). We
measure sufficiency by reviewing the record in the light most favorable to the award. See Mayer
v. State, 309 S.W.3d 552, 557 (Tex. Crim. App. 2010); Johnson v. State, 405 S.W.3d 350, 354
(Tex. App.—Tyler 2013, no pet.). Requiring a defendant to pay court costs does not alter the
range of punishment, is authorized by statute, and is generally not conditioned on a defendant’s
ability to pay. See TEX. CODE CRIM. PROC. ANN. art. 42.16 (West 2006); Armstrong, 340 S.W.3d
at 767; Johnson, 405 S.W.3d at 355.
          When a trial court’s assessment of costs is challenged on appeal and no bill of costs is in
the record, it is appropriate to supplement the record with a bill of costs pursuant to Texas Rule of
Appellate Procedure 34.5(c) because a bill of costs is required by Texas Code of Criminal
Procedure Article 103.006. See TEX. R. APP. P. 34.5(c)(1); TEX. CODE CRIM. PROC. ANN. art.
103.006 (West 2006); Ballinger v. State, 405 S.W.3d 346, 349 (Tex. App.—Tyler 2013, no pet.).
Supplementing the record with a bill of costs does not violate due process. See Ballinger, 405
S.W.3d at 349.
Discussion
          The bill of costs shows the amount of court costs is $284.00, and the trial court’s judgment
assesses court costs in that amount. We have reviewed the items listed in the bill of costs, and all
listed costs and fees are authorized by statute. Accordingly, the evidence is sufficient to support
the trial court’s assessment of $284.00 in court costs. We overrule Appellant’s first and second
issues.


                                                     DISPOSITION

          Having overruled Appellant’s two issues on appeal, we affirm the judgment of the trial
court.
                                                                   SAM GRIFFITH
                                                                      Justice
Opinion delivered February 12, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



                                               (DO NOT PUBLISH)



                                                            2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                         FEBRUARY 12, 2014


                                          NO. 12-13-00176-CR


                               PATRICK O'CIECE HENDERSON,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                 Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0281-13)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    Sam Griffith, Justice.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.